IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ROBERT W. HASSETT, III,               §
                                       §
         Defendant Below-              §   No. 253, 2017
         Appellant,                    §
                                       §
         v.                            §   Court Below: Superior Court
                                       §   of the State of Delaware
 STATE OF DELAWARE,                    §
                                       §   Cr. ID No. 0005011315 (S)
         Plaintiff Below-              §
         Appellee.                     §

                            Submitted: August 9, 2017
                             Decided: August 10, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                  ORDER

         This 10th day of August 2017, after careful consideration of the

appellant’s opening brief, the State’s motion to affirm, the appellant’s

response to the motion, and the record, we conclude that the judgment below

should be affirmed on the basis of, and for the reasons stated in, the Superior

Court’s well-reasoned decisions dated May 25, 2017 and May 30, 2017. The

Superior Court did not err in concluding that the appellant’s fourth motion for

postconviction relief was procedurally barred and that the appellant failed to

overcome the procedural hurdles. We also find no abuse of the Superior

Court’s discretion in denying the appellant’s motion to recuse the assigned

judge.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:

                              /s/ Collins J. Seitz, Jr.
                                     Justice




                              2